Citation Nr: 1145021	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-25 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1962 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Hartford, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In July 2009, prior to the promulgation of a decision in the appeal, the Veteran's accredited representative withdrew from appeal the claim for service connection for a cervical spine disability.

2.  The Veteran's service-connected lumbar spine disability is manifest by limited motion and pain; however, no ankylosis of the spine is present.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to the claim for service connection for a cervical spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for a disability rating in excess of 40 percent for a lumbar spine disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for revised DCs 5235-5243 (as in effect since September 26, 2003)) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2011).

In a July 2009 statement, the Veteran's accredited representative VA indicated that the Veteran wished to withdraw from appeal the matter of the claim for service connection for a cervical spine disability.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this matter on appeal, and it must be dismissed.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in May 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  As this letter was sent prior to the February 2008 initial adjudication of the claim, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  VA examinations have been performed.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claim.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Effective September 26, 2003 (prior to the filing of the Veteran's claim in March 2007) the criteria for rating all spine disabilities (to include intevertebral disc syndrome (IVDS), designated under current DC 5243) are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for DCs 5235-5243 (as in effect since September 26, 2003).

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Factual Background and Analysis

On VA examination in June 2007, the Veteran complained of daily constant pain into his right leg with intermittent burning, numbness, and tingling in his toes.  It was noted that the Veteran experienced a fall in January 2007 due to his pain.  The Veteran remarked that his pain was worse in any weightbearing stance, and he experienced stiffness and weakness.  The Veteran reported using a cane.  He no longer performed yard work or many recreational activities,. Although he was still able to perform his activities of daily leaving.  It was further noted that the Veteran had previously retired from his employment due to his age.

On objective examination, the examiner observed a normal spine, limbs, posture and gait, curvatures of the spine, symmetry in appearance, and symmetry and rhythm of spinal motion.  Forward flexion of the thoracolumbar spine was to 20 degrees with pain.  Extension was to less than five degrees with pain.  Left and right lateral flexion were to 15 degrees with pain.  Left and right lateral rotation were to 15 degrees with pain.  All ranges of motion were not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  While there was objective evidence of painful motion and tenderness to palpation, there was no spasm or weakness.  The examiner specified that there was no ankylosis and no incapacitating episodes.  The diagnosis given was severe multi-level degenerative disk changes with multiple levels of severe central and neural foraminal stenosis.

In June 2007, the Veteran remarked that the pain associated with his service connected injury was increasingly severe.  He added that the incidences of lower extremity weakness and paralysis had progressed from intermittent to frequent.

VA outpatient records from 2007 and 2008 show that the Veteran underwent physical therapy for his back.

In April 2008, the Veteran stated that he wore a brace in order to stand erect.  He reiterated that he attended weekly therapy, and he used a cane to keep his balance.

In a May 2008 letter, C.F., M.D., remarked that he had been the Veteran's family physician since 1992.  He said that since the Veteran's initial 1992 visit, there had been a worsening of the Veteran's lower back symptoms.

In a June 2008 letter, A.M., M.D., opined that the Veteran's lumbar spine symptoms were related to an in-service injury.

In a July 2008 letter, S.K., M.D., F.R.C.S. wrote that the Veteran's gait appeared very stiff, although his reflexes appeared to be within normal limits.  He stated that the Veteran had multi-level degenerative disc changes.  He opined that the Veteran had significant degenerative changes.

The Veteran stated in August 2008 that he experienced continuous back pain and recurring bilateral leg weakness and numbing.  He added that the numbing had caused him to lose balance and fall twice in the preceding 18 months.

On VA examination in January 2009, the Veteran reported experiencing pain, difficulty moving, and muscle cramps in his lumbar spine.  It was noted that since retirement, the Veteran had not been working and performed no extensive physical activities, although he maintained his house and travelled to see family.  The Veteran indicated that his back pain had become increasingly worse, and he had started to develop a tingling sensation from his hips downward.  The Veteran reported using a TENS unit, a back brace, and pain medication.  Any standing increased his pain.  

The Veteran further reported experiencing fatigue with standing, walking, and physical activity.  Climbing stairs demonstrated a lack of endurance.  The examination report reflects that his pain was reported as a five to six on a 0 (low) to 10 (high) scale.  He reported flare-ups that would occur once a week that were precipitated by cold, damp weather.

On objective testing, forward flexion of the thoracolumbar spine was to 30 degrees.  Extension was to 15 degrees.  Left and right lateral flexion was to 25 degrees.  Left and right lateral rotation was to 30 degrees.  Pain, fatigue, weakness, and a lack of endurance were reported following repetitive use.  No spasm, weakness, tenderness, or postural abnormalities were noted.  The examiner specified that there was no ankylosis, and there were no reported incapacitating episodes from the previous 12-month period.  The examiner gave a diagnosis of service-connected degenerative disk disease of the lumbar spine with evidence for L4/5 foraminal stenosis as well as severe central canal stenosis.

Considering the pertinent evidence, the Board finds that a rating greater than 40 percent for the Veteran's lumbar spine disability is not warranted.

First addressing the General Rating Formula, the Board notes that, none of the evidence of record indicates that the Veteran's thoracolumbar spine is ankylosed.  In fact, the VA examination reports from June 2007 and January 2009, the examiners specified that no ankylosis was present.  None of the private medical letters or outpatient treatment records submitted by the Veteran indicates that the Veteran's thoracolumbar spine is ankylosed.  Additionally, the Veteran has not claimed that his thoracolumbar spine is ankylosed.  Unfavorable ankylosis of the thoracolumbar spine has not been shown, as required for the next higher, 50 percent rating.

Specifically as regards the DeLuca factors (identified and addressed above), the Board notes that all of the VA examiners noted that pain was associated with all range of motion findings.  However, as indicated, the criteria under the General Rating Formula are applied with or without symptoms such as pain, and during the examinations, the Veteran was able to accomplish the range of motion indicated above.  However, no ankylosis of the spine was found.  In short, the 40 percent rating appropriately compensates the Veteran for his pain and other DeLuca factors provide no basis for assignment of any higher rating.

Overall, the Board finds that the medical evidence is consistent with no more than a 40 percent rating under the General Rating Formula.  Since the medical evidence does not support the assignment of the next higher, 50 percent, rating under the General Rating Formula, it logically follows that no higher rating under the General Rating Formula is assignable.  In reaching this conclusion, the Board has considered the Veteran's complaints on examination, but does not find them more probative than the objective medical findings.

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected low back disability.  However, the Board observes that separate ratings for neurological manifestations have already been awarded in this case.  Service connection has been granted previously for neurogenic claudication of the right and left legs.  Each of these disabilities has already been given a 10 percent rating, and the record reflects that the Veteran has not appealed that determination.

Finally, the revised criteria sets forth a Formula for Rating IVDS on the Basis of Incapacitating Episodes.  The Board notes that for the purposes of evaluating IVDS based on incapacitating episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  Here, the Veteran has not asserted that his back disability requires him to be on bed rest, and there is no evidence of record that he has needed bed rest prescribed by a physician, as required by the Diagnostic Code.  As the Veteran has not been placed on bed rest by a physician, the Formula for Rating IVDS on the Basis of Incapacitating Episodes is not for application.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As such, referral for extraschedular consideration is not in order here.

Finally, the Board has considered Rice v. Shinseki, 22 Vet. App. 447 (2009), which holds that where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  However, in this case, the Veteran has not submitted any evidence of employability.  He has not asserted that his service connected lumbar spine disorder has rendered him unemployable.  The evidence of record indicates that the Veteran retired from his prior employment due to age.  Thus, the issue of entitlement to a TDIU has not been raised by the record, and a remand for consideration of entitlement to a TDIU is not necessary.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's lumbar spine disability, pursuant to Hart, and that the claim for higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at  53-56.



ORDER

The appeal as to entitlement to service connection for a cervical spine disability is dismissed.

A rating in excess of 40 percent for a lumbar spine disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


